—Judgment unanimously affirmed. Memorandum: By failing to move to withdraw the guilty plea or to vacate the judgment of conviction, defendant failed to preserve for our review his contention that his plea was not knowingly, intelligently and voluntarily made (see, People v Barnes, 239 AD2d 955). We decline to exercise our power to address that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Supreme Court, Onondaga County, Brunetti, J.— Attempted Criminal Possession Controlled Substance, 5th Degree.) Present—Pine, J. P., Lawton, Wisner, Balio and Fallon, JJ.